Appeal by the defendant from a judgment of the Supreme Court, Kings County (Starkey, J.), rendered May 26, 1998, convicting him of criminal possession of stolen property in the fourth degree and possession of burglar’s tools, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The trial court providently exercised its discretion in allowing the prosecution to cross-examine the defendant, should he choose to testify, with respect to four prior convictions which involved offenses similar in nature to the present offense as well as a conviction for manslaughter in the first degree (see, People v Mattiace, 77 NY2d 269, 275-276; People v Pavao, 59 NY2d 282; People v Rahman, 46 NY2d 882; People v Sandoval, 34 NY2d 371). The defendant’s prior convictions were relevant on the issue of credibility, since they demonstrated the defendant’s willingness to place his interests above those of society (see, People v Sandoval, supra; People v Williams, 249 AD2d 427). Sullivan, J. P., McGinity, H. Miller and Smith, JJ., concur.